DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022, 4/26/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation “the elements” in Line 4.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommends Claim 5 should recite “the EAP elements”.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites “the EAP element is directly coupled to the CMUT element without intermediary material layer”,  in lines 2-3.  It is unclear how the EAP element is technically directly coupled to the CMUT element without intermediary material layer since there is at least one electrode (see electrode 38 on figure 3 of the application as filed) between the electroactive polymer element and the CMUT.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 8 recites the broad recitation “said electrode is arranged on said exposed surface of the EAP element such as to cover from 50% to 75% of the membrane” in line(s) 4-5; the claim also recites “preferably from 60% to 70% of the membrane” in line(s) 5-6, which is the narrower statement of the range/limitation; and the claim also recites “even more preferably from 60% to 65% of the membrane” in line(s) 6, which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Examiner suggests amending Claim 6 to recite one range/limitation without the recitation of “preferably from” or “even more preferably”.  (See MPEP 2173.05(c) Numerical Ranges and Amounts Limitations [R-11.2013].   I. NARROW AND BROADER RANGES IN THE SAME CLAIM).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-18 are rejected under 35 U.S.C. 102“(a)(1)” or “(a)(2)” or both as being anticipated by Lui (CN 106198724 A).
Referring to Claim 1, Lui teaches an ultrasound transducer device (Fig. 2; Abstract: the invention relates to a novel multi-stable ultrasonic detecting sensor, which is mainly used for ultrasonic detecting and ultrasonic imaging, in particular to realize piezoelectric ultrasonic sensing and capacitive type on the same ultrasonic transducer unit by using a control circuit. Ultrastable sensing combined with multi-stable operation mode), comprising:
a capacitive micromachined ultrasonic transducer, (CMUT) element (Fig. 2: elements 1-4; ¶50: the structure side is shown in Figure 2; cMUT steady-state operation Ultrasonic detection sensor with ultrasonic frequency of 5MHz; ¶51: The ultrasonic transducer in the cMUT mode needs to apply a voltage of sufficient strength between the metal electrodes (C, D) at both ends of the upper cavity sealing layer so that the upper piezoelectric film and the lower piezoelectric film are attracted together);
an electroactive polymer, (EAP) element (¶51: an upper piezoelectric film 6) comprising an electroactive polymer material (¶30: in the multi-stable ultrasonic detecting sensor, the piezoelectric film is a layer or a plurality of layers, and the piezoelectric material is selected from the group consisting of piezoelectric ceramics, piezoelectric single crystals, piezoelectric composite materials, and piezoelectric polymers. Among them, the piezoelectric ceramic may be PZT, AlN, ZnO or other piezoelectric materials.), the EAP element coupled to and at least partially covering a surface of the CMUT element (Fig. 2:);
a controller (¶48: electromechanical control circuit board 1) adapted to control the ultrasound transducer device to generate ultrasound oscillations by driving both the CMUT element and the EAP element to vibrate concurrently, by supplying each with a drive signal of the same AC frequency (¶48: an electromechanical control circuit is used to control the working mode of the multi-stable ultrasonic detecting sensor, and the pMUT and the cMUT are used according to actual application requirements. Switching, and then selecting to transmit or receive ultrasonic waves according to the operating mode of the desired transducer, as shown in Figure 1).

Referring to Claim 2, Lui teaches the ultrasound transducer device in claim 1, wherein the EAP element is directly coupled to the CMUT element without intermediary material layer(s) (¶51: The ultrasonic transducer in the cMUT mode needs to apply a voltage of sufficient strength between the metal electrodes (C, D) at both ends of the upper cavity sealing layer so that the upper piezoelectric film and the lower piezoelectric film are attracted together (changing in the collapse mode) The side structure of the energy device is as shown in FIG. 4)).

Referring to Claim 3, Lui teaches the ultrasound transducer device in claim 1, wherein the controller is further adapted, in accordance with at least one control mode, to control the ultrasound transducer device to sense ultrasound oscillations by sensing electrical signals generated by the CMUT element and the EAP element (¶48: an electromechanical control circuit is used to control the working mode of the multi-stable ultrasonic detecting sensor, and the pMUT and the cMUT are used according to actual application requirements. Switching, and then selecting to transmit or receive ultrasonic waves according to the operating mode of the desired transducer, as shown in Figure 1).

Referring to Claim 4, Lui teaches the ultrasound transducer device in claim 3; wherein the CMUT element and the EAP element are connected separately to the controller, such that independent electrical signals are sensed at each of the CMUT element and EAP element (Fig. 2; ¶52: When the transducer is operated in the emission mode, an appropriate amount of high-frequency excitation voltage is applied between the metal electrodes at both ends of the upper cavity sealing layer, and when the transducer operates in the receiving mode, the ultrasonic waves are output between the metal electrodes B and C. The current signal of the frequency. The ultrasonic transducer in the pMUT mode needs to apply a voltage of sufficient strength between the metal electrodes (B, C) at both ends of the upper cavity sealing layer so that the upper piezoelectric film and the lower piezoelectric film are attracted together (changing in the collapse mode)).

Referring to Claim 5, Lui teaches the ultrasound transducer device in claim 1, wherein the controller is further adapted, in accordance with at -3-Docket. No. 2017P02125WOUS least one control mode, to supply both the CMUT and EAP elements with the same drive signal, the elements being connected in electrical parallel or electrical series by at least one provided interconnection arrangement (¶48: (1)In the cMUT mode of operation, the A and B metal electrode through-hole leads are cascaded together as a power supply ground line. If an appropriate size of high-frequency voltage signal is applied between the upper and lower ends of the upper cavity (constituting the plate capacitor), The upper piezoelectric film generates ultrasonic waves and emits them due to the alternating electrostatic force. If the upper piezoelectric film receives the ultrasonic waves, the film generates vibration of the corresponding frequency due to the sound pressure of a certain frequency, and at this time, the upper cavity sealing layer A certain amount of DC bias voltage is applied between the upper and lower electrodes, and a certain size of capacitor is connected in parallel. The vibration of the piezoelectric film finally produces a corresponding measurable current, and the ultrasonic wave is received and detected. The film is vibration free).

Referring to Claim 6, Lui teaches the ultrasound transducer device in claim 1, wherein the controller is further adapted in accordance with at least one control mode to drive the CMUT  and electroactive polymer (26) EAP elements by independent drive signals (Fig. 2).
Referring to Claim 7, Lui teaches the ultrasound transducer device in claim 1,  wherein the ultrasound transducer device comprises an electrode arrangement in electrical communication with the EAP element and CMUT element for applying drive signals to the elements, and the electrode arrangement including an electrode disposed on an exposed surface of the EAP element (Fig. 2: electrode between elements 6 and 7).
Referring to Claim 9, Lui teaches the ultrasound transducer device in claim 1,  wherein, in accordance with at least one control mode, the controller is adapted to drive the CMUT element and the EAP element with drive signals of different respective amplitudes (¶32: The transducer can be designed with different combinations of steady-state operating frequency according to the application requirements, such as ultrasonic probe with ultrasonic frequency of 5MHz under pMUT steady-state operation mode and ultrasonic frequency of 20MHz under cMUT steady-state operation mode (Fig. 2), or cMUT Ultrasonic detection sensor with ultrasonic frequency of 5MHz and pMUT steady-state operation with ultrasonic frequency of 20MHz in steady state operation mode (Fig. 3)).

Referring to Claim 10, Lui teaches the ultrasound transducer device in claim 1,  wherein the EAP element and the CMUT element are each in the form of a layer (Fig. 2).

Referring to Claim 11, Lui teaches the ultrasound transducer device in claim 1,  wherein the CMUT element comprises a membrane drivable to vibrate and wherein:
the electroactive polymer EAP element has a thickness which is from 8 to 12 times greater than a thickness of the membrane of the CMUT element (); and/or the CMUT element membrane has a thickness of from 1 to 1.5 micrometers (¶56: the piezoelectric film is selected from the AlN material, the side length and thickness of the square film can be 50 μm and 0.5 μm, respectively, 70 μm. And 1 μm, or 85 μm and 1.5 μm).

Referring to Claim 12, Lui teaches the ultrasound transducer device in claim 1,  wherein the EAP element comprises Polyvinylidene fluoride electroactive polymer material (¶30: the piezoelectric film is a layer or a plurality of layers, and the piezoelectric material is selected from the group consisting of piezoelectric ceramics, piezoelectric single crystals, piezoelectric composite materials, and piezoelectric polymers. Among them, the piezoelectric ceramic may be PZT, AlN, ZnO or other piezoelectric materials).

Claim 13 is essentially the same as Claim 1 and refers to a method of controlling the ultrasound transducer device of Claim 1.  Therefore Claim 13 is rejected for the same reasons as applied to Claim 1 above. 

Claim 14 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 15 is essentially the same as Claim 1 and refers to an ultrasound diagnostic imaging system comprising the ultrasound transducer device of Claim 1.  Therefore Claim 15 is rejected for the same reasons as applied to Claim 1 above. 

Claim 16 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Referring to Claim 17, Lui teaches the ultrasound transducer device of claim 10, wherein the EAP element layer and CMUT element layer form a bi-layer structure (¶16: the upper piezoelectric film and the lower piezoelectric film are taken together as a new piezoelectric film (Fig. 4)).

Referring to Claim 18, Lui teaches the ultrasound transducer device of claim 14, wherein independent electrical signals are sensed at each of the CMUT element and EAP element (¶52: When the transducer is operated in the emission mode, an appropriate amount of high-frequency excitation voltage is applied between the metal electrodes at both ends of the upper cavity sealing layer, and when the transducer operates in the receiving mode, the ultrasonic waves are output between the metal electrodes B and C. The current signal of the frequency. The ultrasonic transducer in the pMUT mode needs to apply a voltage of sufficient strength between the metal electrodes (B, C) at both ends of the upper cavity sealing layer so that the upper piezoelectric film and the lower piezoelectric film are attracted together (changing in the collapse mode)). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lui as applied to Claim(s) 1 and 7 above, and further in view of Qiu (Piezoelectric Micromachined Ultrasound Transducer (PMUT) Arrays for Integrated Sensing, Actuation and Imaging.  Sensors 2015, 15, 8020-8041; doi:10.3390/s150408020.  Received: 13 February 2015 / Accepted: 26 March 2015 / Published: 3 April 2015).
Referring to Claim 8, Lui teaches the ultrasound transducer device in claim 7; however, Lui doesn’t explicitly teach the CMUT element comprises a membrane drivable to vibrate, the EAP element being coupled to the membrane, and wherein said electrode is arranged on said exposed surface of the EAP element such as to cover from 50% to 75% of the membrane, and preferably from 60% to 70% of the membrane, and even more preferably from 60% to 65% of the membrane.
Qui teaches the CMUT element comprises a membrane drivable to vibrate (Pg. 8021: For this kind of transducer, the longitudinal vibration mode (d33-mode) of the piezoelectric material is utilized), the EAP element being coupled to the membrane (Fig. 1(b)), and wherein said electrode is arranged on said exposed surface of the EAP element such as to cover from 50% to 75% of the membrane, and preferably from 60% to 70% of the membrane, and even more preferably from 60% to 65% of the membrane (Figure 1(b); Pg. 8022:  A CMUT element is, in essence, a miniaturized capacitor that consists of a thin metallized suspended membrane, e.g., silicon nitride (SixNy), over a cavity with a rigid metallized substrate, e.g., silicon (Si), as shown in Figure 1b).

    PNG
    media_image1.png
    145
    263
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound transducer device of Lui with the CMUT element as taught by Qui in order to comprise a membrane drivable to vibrate, the EAP element being coupled to the membrane, and wherein said electrode is arranged on said exposed surface of the EAP element such as to cover from 50% to 75% of the membrane, and preferably from 60% to 70% of the membrane, and even more preferably from 60% to 65% of the membrane  for the purpose of providing flexural rigidity.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
enhanced bending action of the structure


Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645




/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645